LONGYEAR, District Judge.
As to the .first and fifth, I concur with the register. As to the second, I think the return may be made wholly on the warrant, or separately on the warrant and order, but that the latter course is preferable. As to the third and fourth, I do not deem any general rule necessary; neither do I think this court has power to make general rules, such power being vested elsewhere by an express provision of the act. See section 10 and rule 32. The clerk will certify this decision to the register, Benjamin J. Brown, Esq.